Exhibit 10.4

 

FIRST AMENDMENT to the 2013 Arconic stock

incentive plan, as amended and restated

 

This First Amendment (this “Amendment”) to the 2013 Arconic Stock Incentive
Plan, as amended and restated (the “2013 Plan”) (all capitalized terms not
defined herein shall have the meanings ascribed to them in the 2013 Plan) is
adopted as of February 1, 2018 by the Board of Directors of Arconic Inc. (the
“Company”).

 

1.                  The definition of Change in Control in Section 2 of the 2013
Plan is hereby amended and restated in its entirety to read as follows:

 

“Change in Control” means the occurrence of an event set forth in any one of the
following paragraphs:

 

(a) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the U.S. Securities Exchange Act of 1934, as amended) (a “Person”)
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the U.S. Securities Exchange Act of 1974, as amended) of 30% or more of either
(A) the then-outstanding Shares (the “Outstanding Company Common Stock”) or
(B) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
hereof, the following acquisitions shall not constitute a Change of Control:
(i) any acquisition directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its Affiliates or (iv) any
acquisition pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of paragraph (c) of this definition;

 

(b) individuals who, as of May 24, 2017, constituted the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
May 24, 2017 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board; but, provided, further, that any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board shall not be considered a member
of the Incumbent Board unless and until such individual is elected to the Board
at an annual meeting of the Company occurring after the date such individual
initially assumed office, so long as such election occurs pursuant to a
nomination approved by a vote of at least two-thirds of the directors then
comprising the Incumbent Board, which nomination is not made pursuant to a
Company contractual obligation;

 



   

 

 

(c) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, 55% or more of the then-outstanding shares of common stock (or, for
a non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent securities), except to the
extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

 

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

  

2.                  Except as expressly amended hereby, the terms and conditions
of the 2013 Plan shall remain in full force and effect. Section 15(n) of the
Plan (Governing Law) shall apply to this Amendment as if set forth herein.

 

 



 2 

